IN THE COURT OF APPEALS OF IOWA

                                  No. 14-1523
                            Filed November 9, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CODY AUSTIN MACKENZIE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Henry W. Latham II,

Judge.



      Cody Mackenzie appeals his conviction for possession of marijuana.

AFFIRMED.




      John J. Wolfe of Wolfe Law Office, Clinton, for appellant.

      Thomas J. Miller, Attorney General, and Genevieve Reinkoester, Assistant

Attorney General, for appellee.




      Considered by Danilson, C.J., and Mullins and Bower, JJ.
                                         2


DANILSON, Chief Judge.

       Cody Mackenzie appeals his conviction for possession of marijuana after

a jury trial. He contends the district court erred in finding the requisite chain of

custody for the marijuana seized during a search of Mackenzie’s bedroom.

       It is the State’s burden to show it is “reasonably probable that tampering or

substitution” of the evidence did not occur. State v. Mehner, 480 N.W.2d 872,

877 (Iowa 1992). “Admission of evidence over a chain of custody objection is a

matter within the trial court’s discretion and reversal is warranted only when a

clear showing is made that the discretion was abused.” Id.; State v. Bakker, 262
N.W.2d 538, 543 (Iowa 1978) (noting we review for abuse of the trial court’s

discretion).

       “[T]o establish a chain of custody adequate to justify admission of physical

evidence, the State must show only ‘circumstances making it reasonably

probable that tampering, substitution or alteration of evidence did not occur.’”

State v. Biddle, 652 N.W.2d 191, 196 (Iowa 2002) (citation omitted).          “This

foundational requirement is generally met by showing the continuous custody of

the exhibit was such as to render it improbable that anyone tampered with the

original item or substituted a different item.” State v. Piper, 663 N.W.2d 894, 907

(Iowa 2003), overruled on other grounds by State v. Hanes, 790 N.W.2d 545

(Iowa 2010). “The prosecution is assisted in establishing the required foundation

by a presumption that ‘State agents would not tamper with the evidence.’” Id.

(citation omitted).

       At trial, the State introduced the marijuana seized in Mackenzie’s bedroom

through Detective Joe Caffery.      The court at first sustained the defense’s
                                         3


objection that the State had failed to show the necessary chain of custody.

      Detective Caffery testified exhibit 232 “is a round plastic container that we

utilize in our evidence room that contains less than a gram of marijuana.” He

stated he located the suspected marijuana in Mackenzie’s bedroom, placed it

into the plastic container, placed the container in a plastic bag, sealed it with

evidence tape, heat sealed the tape, and initialed the bag. Detective Caffery

delivered the exhibit to the vault custodian, Detective Brian Staszewski.

      Detective Staszewski testified he was in charge of the evidence vault at

the Scott County Sheriff’s Office and also tested controlled substances. Items

placed in the evidence vault are logged into an electronic system (referred to as

the BEAST). Detective Staszewski testified he recognized exhibit 232—

             A. It is a heat-sealed plastic bag containing a clear plastic
      container and the clear plastic container has green plant material in
      it.
             Q. Did you test that green plant material? A. Yes, sir.
             Q. How do you know you tested that green plant material?
      A. Because on the bottom it has my initials, B.S., and the date I test
      it and my badge number.
             Q. What were the results of that test? A. Item 24 was the
      same as other plants identified as marijuana.
             ....
             Q. How many people handled Exhibit 232? A. Exhibit 232?
      Two people.
             Q. And who were those two people? A. It was Detective
      Caffery who put it in the BEAST and then myself who went ahead
      and opened it.
             Q. And did that piece of evidence go through the same
      process you talked about, putting it in a secure locker and then you
      remove it and so on and so forth? A. Yes.
             Q. Any doubt in your mind that Exhibit 232 is marijuana? A.
      No doubt.

      “‘Admission of evidence over a chain-of-custody objection is a matter

within [the] trial court’s discretion.’ Once the court has determined an adequate
                                                4


foundation has been laid, any doubt that the exhibit is what it purports to be goes

to the weight of the evidence.” Piper, 663 N.W.2d at 908 (citation omitted).

          The testimony of Detectives Caffery and Staszewski and the appearance

of the exhibit1 are sufficient from which the trial court could determine it was

“improbable that anyone tampered with the original item or submitted different

items.” See id. It may have been possible, but the State need only prove it is

improbable. Because Mackenzie has not made a clear showing that the trial

court’s discretion was abused, we affirm.

          AFFIRMED.




1
    In a discussion held outside the presence of the jury, the trial court stated,
                    As I recall the testimony, the detective testified that his initials
           were on it and if there was another detective that would have checked it
           out, it would have been the procedure for that detective to initial that bag,
           and he did not note any other initials on the bag.